Citation Nr: 1532991	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-34 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.  He had service in Vietnam and was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded the appeal for evidentiary development in February 2012, July 2014, and November 2014.  As discussed below, the Board finds that the RO/Appeals Management Center (AMC) substantially complied with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In September 2011, the Veteran cancelled his request for a hearing before the Board.  The hearing request is therefore withdrawn and appellate review may proceed.  38 C.F.R. § 20.702(e) (2014).


FINDINGS OF FACT

1.  Hypertension was not manifest in service or within one year of separation, and is otherwise unrelated to service.

2.  Hypertension was not caused or aggravated by service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Hypertension is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the duty to notify was satisfied by an April 2008 letter sent to the Veteran prior to adjudication by the RO, and by a November 2008 letter notifying the Veteran of the RO's rating decision.  In addition, the RO provided the Veteran a letter, in February 2012, informing him of the type of evidence needed to substantiate a claim for secondary service connection.  The issue on appeal was last adjudicated in March 2015, following which the Veteran was notified with a letter and a copy of the Supplemental Statement of the Case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service VA and private medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  In addition, VA has afforded the Veteran multiple examinations, most recently in March 2015, in connection with his hypertension.  Collectively, these examination reports and opinions contain thorough and detailed findings addressing the pertinent considerations necessary to evaluate the claim.  As such, the Board finds that additional VA examinations are unnecessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.


Law & Analysis

The Veteran contends that his hypertension is related to his service-connected diabetes mellitus and coronary artery disease.  For the reasons that follow, the Board has determined that service connection is not warranted.

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disability for which he claims entitlement to service connection is the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service treatment records reveal no evidence of elevated blood pressure, hypertension, or any other heart-related symptoms during service.  At separation, in December 1970, an examination indicated that his heart and vascular system were clinically normal.  At that time, his blood pressure was 118 over 76.  There are no other indications of elevated blood pressure in service.

Post-treatment medical records show that he first received a diagnosis of hypertension in the early 1990s, more than 20 years following discharge.  Nothing in those records suggests that hypertension was manifest during service or within one year of separation.  In November 2007, he was hospitalized due to chest pain, and was diagnosed with acute myocardial infarction.  Thereafter, he was diagnosed with coronary artery disease.  A November 2007 private treatment note indicated that he had a 12-year history of hypertension.

A February 2008 physician statement indicated that the Veteran was diagnosed with diabetes mellitus.  The physician also noted that his cardiovascular symptoms were directly due to diabetes mellitus; however, this statement was not explained.  A July 2008 notification letter confirmed diagnoses of diabetes mellitus and coronary artery disorder.

On VA examination in September 2008, the examiner confirmed a history of diabetes, first diagnosed in 2006.  The examiner also noted a history of hypertension, first diagnosed 17 years prior, in the early 1990s.  With respect to a possible causal relationship between service-connected diabetes and hypertension, the examiner opined that, as the Veteran's hypertension predated his diabetes by roughly 15 years, diabetes was not the cause of his hypertension.

On VA examination in March 2012, the examiner confirmed that it was "highly unlikely" that the Veteran's diabetes caused his hypertension, given that the diagnosis of hypertension predated diabetes by more than 10 years.  In an addendum opinion, the examiner further noted, based on a review of the claims file, that the Veteran's hypertension did not manifest in service and had developed only within the past several years.  He further noted that the Veteran's hypertension was best characterized as "essential hypertension" with unknown etiology, and that "there is no indication in his history to suggest secondary causes."

In September 2014, another VA addendum opinion was provided in response to the Board's July 2014 remand directives.  After reviewing the claims file, the examiner compared blood pressure measurements from 2007 and 2008 (around the time of the diabetes diagnosis) to the most recent data, from 2014.  Based on this information, the examiner determined that the Veteran's hypertension had not increased in severity from the time he was diagnosed with diabetes, noting that "[s]ince the veteran has been followed at the VA all his BP reading have been well-controlled," without a single diastolic pressure reading above 90.  Consequently, the examiner opined that it was less likely than not that the Veteran's hypertension was aggravated by his service-connected diabetes.

In November 2014, the Board once again remanded the matter, noting that it was unclear whether the Veteran's hypertension was caused or aggravated by his service-connected coronary artery disease.  Thereafter, a VA examination was performed in March 2015, during which the examiner confirmed the initial diagnosis of elevated blood pressure in the early 1990s, with subsequent blood pressure readings noted to "have always been controlled."  After reviewing the claims file, the examiner noted that, in general, hypertension and coronary artery disease share many common risk factors, including age, lifestyle, and genetics, but that "there is no medical evidence of causality" between the two diseases.  The examiner further noted that "essential hypertension (also called primary hypertension or idiopathic hypertension) is the form of hypertension that by definition, has no identifiable cause."  In addition, essential hypertension was the most common type of hypertension, affecting 95 percent of hypertensive patients.  The examiner noted that the diagnosis of hypertension was made 15 years prior to the diagnosis of coronary artery disease.  As such, the examiner opined that "the current [hypertension] is not caused by the service connected coronary artery disease."

The examiner also explained that since the Veteran's diagnosis of coronary artery disease, in November 2007 (following his heart attack), the evidence of record showed that his high blood pressure "has always been well controlled on antihypertensive medications."  Thus, there was no evidence that coronary artery disease aggravated the hypertension.

After a careful review of the claims file, the Board first finds that the weight of the evidence demonstrates that hypertension did not manifest until the early 1990s, more than one year after separation from service.  Service treatment records are negative for elevated blood pressure or any other hypertensive or heart-related symptoms, and the post-service medical evidence unanimously supports an initial diagnosis in 1991 or 1992.  Indeed, the Veteran has never claimed to have had hypertension prior to the early 1990s.  As such, all of the medical and lay evidence supports the finding that hypertension did not develop to a compensable degree in service or within one year of separation.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Likewise, there is no evidence demonstrating a combination of manifestations sufficient to identify the disease entity, so as to support a finding of continuity of symptomatology associated with hypertension since separation.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, service connection on both a direct and presumptive basis must be denied.

The Veteran also argues that his hypertension may be attributed to his service-connected diabetes mellitus and coronary artery disease.  In this regard, service connection is warranted for disability which is proximately due to, is the result of, or is aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

The Board finds, however, that the weight of the evidence is against these theories of entitlement.

With respect to diabetes, the VA examination reports and opinions of record show that diabetes could not have caused his hypertension because the hypertension predated the diabetes by 15 years.  There is no debate in the medical evidence as to this chronology, and the Veteran does not contest it.  As to the question of aggravation, the September 2014 addendum opinion found, based on a thorough review of the claims file, that the Veteran's hypertension had been stable since the initial diabetes finding, and that therefore it was less likely than not that his hypertension was aggravated by his diabetes.  Broadly, the March 2015 opinion also noted that the Veteran's specific type of hypertension, essential hypertension, is known to have no identifiable cause, and therefore cannot be said to be causally linked to other diseases such as diabetes.  The Board accepts these well-reasoned opinions, particularly given the absence of any evidence to the contrary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2007) (most of the probative value of a medical opinion comes from its reasoning).  Thus, the weight of the evidence, both lay and medical, reflects that the Veteran's hypertension is not caused or aggravated by his service-connected diabetes mellitus.

With respect to coronary artery disease, the Board accepts the March 2015 VA examination report, which conclusively demonstrated that the Veteran's hypertension is not caused or aggravated by service-connected coronary artery disease, as the most probative evidence.  The examiner noted that hypertension and coronary artery disease share many common risk factors, but that there is "no medical evidence of causality" between the two diseases.  With respect to the Veteran's specific form of hypertension, essential hypertension, the examiner noted that in fact there was no known cause.  The examiner further reasoned that the diagnosis of hypertension was made 15 years prior to the diagnosis of coronary artery disease, a fact which weighed strongly against any causal link.  In light of the foregoing, the examiner opined that the Veteran's hypertension could not have been caused by coronary artery disease.

As to the question of aggravation, the examiner noted that since the initial diagnosis of coronary artery disease, in 2007, the Veteran's blood pressure has "always been well controlled."  Thus, there was "no evidence of aggravation of" hypertension by the documented coronary artery disease.  The Board reiterates that this well-reasoned opinion, grounded in the Veteran's medical history, is consistent with the evidence and is highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The weight of the evidence thus reflects that the Veteran's hypertension was not caused or aggravated by his service-connected coronary artery disease.

In sum, as the preponderance of the evidence establishes that hypertension was not incurred in service, did not manifest to a compensable degree within one year of separation, and was not caused or aggravated by a service-connected disease or injury, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, to include as secondary to service-connected disease or injury, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


